Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2019

                                       No. 04-19-00433-CR

                                       Troy SANCHEZ Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 19-03-047-CRW
                            Honorable Lynn Ellison, Judge Presiding


                                          ORDER
        The court reporter’s request for more time to file the reporter’s record is granted. We
order the court reporter, Julie Verastegui, to file the reporter’s record by August 28, 2019.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court